3Jn tbe Wniteb ~tates (!Court of jfeberal (!Claims
                                        No. 15-1416C
                                 (Filed December 23, 2015)
                                 NOT FOR PUBLICATION
                                                                          FILED
******************* ** ***
                                        *                               DEC 2 3 2015
DAVID MERRILL,                          *                              U.S. COURT OF
                                         *                            FEDERAL CLAIMS
                                        *
                    Plaintiff,          *
                                        *
             V.                         *
                                        *
THE UNITED STATES,                      *
                                        *
                    Defendant.          *
                                        *
************************
                                         ORDER

        Within the past ten days, the Clerk's office has received three submissions
from the plaintiff, which were not filed upon receipt because they were not in a
recognizable form for filing under our court's rules. The first, received December
14, 2015, is a copy of a transcript, sent by a court reporting company at plaintiffs
request, of a Colorado state court probate hearing in which plaintiff participated.
As the letter forwarding the transcript is dated December 1, 2015, Mr. Merrill made
this request before he was informed, in the Order dated December 9, 2015, of the
requirement that he move for leave to file a document with our court, and his
failure to so move will be excused. The transcript concerns Mr. Merrill's contention
that a state magistrate judge's oath of office was not properly recorded. While it is
very difficult to see how this can relate to a claim that comes within our subject-
matter jurisdiction, the Court notes that the complaint does reference this state
judge and her oath of office. See, e.g., Compl. at 18, 25, 92. The Clerk is directed to
file this document as a status report.

         The second document, received on December 16, 2015, is entitled "Update."
This document cites and discusses the Order dated December 9, 2015, docket
number 10, and thus Mr. Merrill will not be excused for failing to move for leave to
file it. In addition, apparently due to his unusual theory about the significance of
the phrase "So HELP ME GOD" being printed in small capitals on an oath of office
certificate, throughout this document Mr. Merrill refers to the undersigned using
only a surname. Whatever his disputes with other judges, as a litigant in this court
Mr. Merrill must conduct himself with proper decorum. The disrespect implied in
his manner of referencing the undersigned would justify disregarding the paper
were it a brief, see Rule 5.4(a)(l) of the Rules of the United States Court of Federal
Claims (RCFC), and striking the document were it a pleading, see RCFC 12(£)(1).
The Clerk is directed to return this document to plaintiff.

       The third document, received December 21, 2015, is entitled "Update and
Notice" and includes the case number and the name of the judge assigned his
district court matter. The document suffers from the same defects as the one
received December 16 --- it was not accompanied with a motion for leave to file the
document, and it disrespectfully refers to the undersigned by surname. In addition,
the document includes a copy of the December 10, 2015 Order with "Refusal for
Cause" handwritten upon it. The Clerk is directed to return this document to
plaintiff.

       The Court still fails to understand the unusual theory of Mr. Merrill
concerning the typeface used to print "So HELP ME GOD" on the certificate
memorializing the oath of office. It is odd that Mr. Merrill professes concern over
the use of capital letters, while failing to recognize that the phrase is actually in
small capitals on the certificate for the undersigned (and thus, "GOD" and "God"
should mean the same). Moreover, the certificate merely memorializes the oath,
including the invocation to God as witness, taken by the undersigned orally in open
court. As someone who takes oaths, and in particular the oath of office, very
seriously, the Court will not tolerate any further disrespectful conduct on the part of
Mr. Merrill.

IT IS SO ORDERED.




                                         Judge




                                         -2-